Citation Nr: 1732881	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury to include tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to September 1993, February 2003 to April 2004, and January 2008 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

VA conducted a special review of traumatic brain injury examinations completed between 2007 and 2015 in support of disability compensation claims for traumatic brain injury.  This review revealed a number of initial traumatic brain injury examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, VA's Secretary granted equitable relief that permits VA to provide new initial traumatic brain injury examinations to impacted claimants.  

This Veteran's appeal includes a traumatic brain injury issue that is covered by the Secretary's grant of equitable relief, and he has requested reprocessing of this appeal under VA's special traumatic brain injury review.  Accordingly, the Board is remanding the issue in order to schedule the appellant for a new examination.  See 38 U.S.C.A. § 7107(f)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that they provide sufficient information, to include a signed and dated VA Form 21-4142, Authorization and Consent to Release Information, to enable VA to obtain any additional, more recent relevant medical records of treatment related to his traumatic brain injury disorder with tension headaches, to include any treatment received at the Maxwell Air Force Base Clinic.  If the RO cannot locate the records identified by the appellant, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Obtain all outstanding, pertinent VA treatment records dating since October 2016.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Thereafter schedule the Veteran for a traumatic brain injury examination.  This examination must be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the agency of original jurisdiction in conjunction with the Secretary's grant of equitable relief.

4. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

5. After the development requested has been completed, conduct any further development indicated.  Then, readjudicate the issue.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

